Cureton, Judge
(dissenting):
The special referee held that partition in kind was not feasible because (1) the property cannot be divided into “31 equitable parts” and (2) the value of the house on the property “exceeds the value of any co-tenant’s individual interest.” I find nowhere in the record that the referee considered the feasibility of partitioning the property partially in kind and partially by sale.
A partition action is in equity and, as such, this court may find facts in accordance with the preponderance of the evidence. Anderson v. Anderson, 299 S.C. 110, 113, 382 S.E. (2d) 897, 899 (1989). Partition in kind is favored when it can be fairly made without injury to the parties; a party seeking partition by sale carries the burden of proof to show that partition in kind is not practical or expedient. Id. at 114, 382 S.E. (2d) at 899. A court of equity may decree “a partial partition in kind by allotting to one of the owners one of several tracts, or a part of a single tract, in satisfaction of his share, and order a partition by sale of the remainder of the single tract, or of the other tracts, with a division of the sale proceeds among the other owners in satisfaction of their respective shares.” Bennett v. Floyd, 237 S.C. 64, 73, 115 S.E. (2d) 659, 663 (1960).
Six of the named appellants collectively own a 68% interest in the property. There is no finding by the special referee that he considered the feasibility that one or more of these co-tenants could have been allocated their interests by partition in kind.1 The referee seemed to reason that unless the property could be divided so each party, including those owning l/525th interests, could receive a portion, it could not be equi*533tably divided. This, of course, is not a requirement to accomplish an equitable partition. Rule 17, SCRCP. As concerns the finding that no one tenant’s interest could absorb the value of the house, the appellants note that no valid appraisal has been performed to determine its value. Furthermore, other options should have been considered, i.e., awarding the house to more than one appellant or selling the house along with other acreage, after awarding one or more of the appellants their interests in kind.
Additionally, there is nothing in the record to reflect the costs involved in a partial partition in kind vis a vis the value of the property.
Because I am convinced the' special referee made no effort to partition by allotment, and the record does not fairly demonstrate a partial partition in kind would result in injury to the parties, I would reverse and remand for such a determination.

 During oral argument appellants’ counsel stated these appellants were willing to accept their interests together in one parcel and were willing to pay their proportionate share of costs.